Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on 03/07/2022 has been entered. Claims 1-11 are now allowable based on applicant’s amendment. Applicant’s amendment also overcomes 112 rejection mentioned in the previous rejection.


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination “in response to determination by the determination circuit that the braking force large, execute a first rotation detection process in which rotation of the rotor is detected based on a first induced voltage output to a second terminal, wherein the second terminal is connected via one end of a coil energized to generate a magnetic flux to rotate the rotor in the normal rotation direction, and in response to determination by the determination circuit that the braking force small, execute a second rotation detection process in which rotation of the rotor is detected based on the first induced voltage output to a first terminal and the first induced voltage output to the second terminal, wherein the first terminal is connected via the other end of the coil.” with regards to claim 1 and
claim 11.

Examiner believes that the claim limitations above are neither inherent nor obvious. Therefore, the claims are allowable.

 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846